Case: 22-10418     Document: 00516499921         Page: 1     Date Filed: 10/06/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-10418
                                Summary Calendar                            FILED
                                                                      October 6, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Robert Keith Kinsey,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:13-CR-251-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Robert Keith Kinsey directly appeals from a
   judgment revoking his supervised release and sentencing him to 24 months
   in prison. He challenges the constitutionality of 18 U.S.C. § 3583(g), which
   mandates revocation of supervised release and imposition of a term of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10418       Document: 00516499921           Page: 2    Date Filed: 10/06/2022




                                      No. 22-10418


   imprisonment for any offender who violates named conditions of supervised
   release, including—as applicable here—possession of a controlled substance.
          Examining the plurality in United States v. Haymond, 139 S. Ct. 2369
   (2019), Kinsey challenges the constitutionality of § 3583(g) because it
   requires the revocation of supervised release and imposition of imprisonment
   without affording the defendant a jury trial.
          Kinsey concedes, however, that his argument was rejected in United
   States v. Garner, when this court held that § 3583(g) is not unconstitutional
   under Haymond. 969 F.3d 550, 551–553 (5th Cir. 2020). Kinsey’s sole
   argument on appeal is thus foreclosed. He only raises this issue to preserve it
   for further review if case law should develop in his favor. In turn, the
   Government has filed an unopposed motion for summary affirmance and,
   alternatively, for an extension of time to file its brief.
          The Government’s motion for summary affirmance is GRANTED,
   its alternative motion for extension of time is DENIED, as unnecessary, and
   the judgment of the district court is AFFIRMED. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).




                                            2